DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, 17/808,930, is a continuation-in-part of application 16/899,198.  As currently understood, each of the instant claims includes (directly or indirectly, via dependency) new matter compared to the parent application, e.g. by reference to vacuum chambers and/or additional non-rotating treatment elements in an overall system.  As such, as currently understood no claims are entitled to the earlier filing date of the parent application.  The instant claims are therefore examined as having an effective filing date of either 2/18/2022 (based on provisional application 63/311,526) or 6/24/22022 (based on the instant, non-provisional filing date) as appropriate.
Examiner notes that, for any such claim which is not entitled to the earlier effective filing date of the parent application, the parent application’s publication (US PGPub 2020/0391158 A1, with a publication date of 12/17/2020) represents prior art under 102(a)(1) and lies outside of the grace period established by 102(b)(1).
If applicant believes that any instant claim is entitled to an earlier effective filing date based on the parent application, care should be taken to show support in the earlier filed applications for each and every limitation in any such claim.

Response to Amendment
The amendment filed 10/21/2022 has been entered.  Claims 1-10 have been cancelled.  New claims 18 and 19 have been added.  Claims 11-19 are pending in the application.

Response to Arguments
Applicant’s arguments filed 10/21/2022 have been fully considered and are addressed with the modified ground of rejection below.  The use of concentrate series for reverse osmosis systems, in which the two RO units are hydraulically coupled (i.e. without intervening tanks or additional feeds or the like) are known in the art, and the use of an RO centrifuge for e.g. the second RO unit in such a system would have been obvious to provide better efficiency and avoid the need for a boost pump or the like.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Siwecki et al (US 4,333,832) and Oklejas, Jr. (US PGPub 2013/0277310 A1).
With respect to claim 11, Siwecki teaches a rotating separation system which employs reverse osmosis membranes (reverse osmosis centrifuge) for e.g. desalination which includes [Fig. 2] a support shaft (20) extending throughout a central axis, a plurality of receiving tubes (21) which connect to the support shaft at a first position to receive water and convey it to the membranes, a plurality of vertical desalination membranes (10) coupled to the ends of the receiving tubes to receive water therefrom for filtering, a permeate outlet (25) for discharging permeate, and departure tubes (23) to convey concentrate back to the center of the device [Fig. 2, Col. 3 line 45-Col. 4 line 26].
Siwecki teaches that the system is useful for desalination or the like [Abs] for energy efficiency even for high pressure operation e.g. for high salinity brines such as seawater [Col. 4 lines 35-52].  Siwecki is silent to the use of such a centrifuge in a system with a standard, non-centrifugal RO membrane upstream in the claimed arrangement i.e. concentrate series with shared permeate.

    PNG
    media_image1.png
    746
    546
    media_image1.png
    Greyscale

	Oklejas teaches reverse osmosis systems including multiple membrane arrays which are hydraulically coupled such that the concentrate from a first membrane is fed to the inlet of a second membrane, with provision of a boost pump and energy recovery device therebetween [Abs, Fig. 5, 0039], and teaches coupling the permeate outlets of the two to a common line.  The system may be suitable to act on brackish or seawater, and the second membrane may operate at a higher pressure due to higher TDS after the first membrane has produced a permeate [0043].  The use of a such a boosted configuration may also allow for a lower pressure first feed.
	It would have been obvious to one of ordinary skill in the art to modify Siwecki’s taught centrifugal RO treatment to employ it in a system such as Oklejas’s to gain the benefit of providing an additional upstream treatment which may act at a lower pressure on a lower TDS feed e.g. brackish or seawater, thereby passing the higher TDS reject to the Siwecki’s taught centrifugal system.  Similarly, it would have been obvious to one of ordinary skill in the art to modify Oklejas’s taught process to include a centrifugal RO membrane for the high pressure treatment because, as in Siwecki, centrifugal RO membrane devices can be more efficient than high pressure RO membranes at least in applications with high salinity such as seawater desalination, and the use of such a system would avoid the need for a booster pump and coupled energy recovery turbine (as the energy recovery feature is already designed into the flow paths of the centrifugal system).  In either case, the claimed invention would have been obvious to one of ordinary skill in the art.
	Regarding the requirement that feed and reject of the centrifugal system both occur at a first pressure, as above Siwecki teaches returning the reject to the central shaft to perform energy recovery by returning it to essentially the same energy state as the feed.
	With respect to claim 17, see MPEP 2115; the material worked upon by a system is not sufficient to distinguish over the prior art.  Further, see MPEP 2114; the intended use of a claimed system is not accorded patentable weight, absent clarification of specific structural requirements.  The proposed combination would include RO membranes connected as claimed, and whether the system is used to treat a particular TDS is drawn to the intended use or the material worked upon.
Claims 12-14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Siwecki et al and Oklejas, Jr. in view of Oraby et al (US PGPub 2020/0172994 A1).
	Siwecki and Oklejas teach as above but are silent to the use of molecular recognition technology (MRT), ion exchange resins, or holding tanks in series
	However, Oraby teaches processes for recovery of rare elements such as metals [Abs] and teaches that, as part of the process, membrane processes such as RO may be employed, and MRT may also be employ to recover precious metals from a leaching stream [0038] as well as technologies such as carbon adsorption and ion exchange adsorption.
	It would have been obvious to one of ordinary skill in the art to include MRT and/or ion exchange in the combined system of Siwecki and Oklejas to allow for recovery of useful byproducts such as metals, as in Oraby.  In providing such treatments, it would have been obvious to include suitable holding tanks to contain such treatment steps to ensure that the various separations may be properly carried out.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Siwecki et al and Oklejas, Jr. in view of Tempest, Jr (US PGPub 2013/0213870 A1).
	Siwecki and Oklejas teach as above but are silent to the use of a pond, or a toxic pond.  At least Yoshikawa does teach various separators including not only the RO membranes, but also and MF or UF membrane (50) as well as fine particle filter (4) [0030, 0037].
	However, the use of ponds in concert with membrane processes is known in the art.  Tempest teaches water treatment processes [Abs] which includes RO and the like [0070] and, in a zero liquid discharge arrangement, a reject stream (which may be heavy in e.g. silica) is sent to a brine disposal/drying pond [0076] where small volume, highly concentrated brine may be efficiently evaporated.
	It would have been obvious to one of ordinary skill in the art to employ a pond in the combined process of Siwecki and Oklejas for the same reason.  Whether the pond is a toxic pond is drawn to the intended use, or to the material worked upon by the system, and does not distinguish structurally absent further clarification.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Siwecki et al and Oklejas, Jr. in view of Tikalsky (US PGPub 2020/0017378 A1).
	Siwecki and Oklejas teach as above, but are silent to the use of membranes which extend radially from the axis of rotation of the driveshaft.
	However, Tikalsky teaches a reverse osmosis centrifuge system in which a central drive shaft is provided with a plurality of spokes extending therefrom, including in multiple layers, and the spokes contain membranes extending in the radial direction [Abs, Fig. 1, 0018].  The rotation of the device causes water to be pushed through the membranes at increasingly higher pressure due to a generated centrifugal force.  Further, the system may include multiple membranes in series in each tube; generally, membranes are positioned at sufficient distance to achieve the desired filtration given a particular rotation speed and generatable pressure.
	It would have been obvious to one of ordinary skill in the art to modify the combined system of Siwecki and Oklejas to include a radial configuration because, as in Tikalsky, such configuration is useful for RO desalination [0002], and may provide a large number of membranes in a large number of spokes, and may even provide for multiple membranes in series within a given spoke.  Further, as discussed above regarding Oklejas, it would be recognized by one of ordinary skill in the art that concentrate series may require progressively higher pressure (due to increasing TDS as permeate is removed); as such, the pressure gradient generated in Tikalsky’s taught system would be further recognized as particularly useful for systems in which multiple membranes are provided in series in a given spoke (already suggested by Tikalsky).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Siwecki et al and Oklejas, Jr. in view of Tikalsky (US PGPub 2020/0017378 A1), Sanchez (WO 98/36823), and Lechuga Andrade et al (US PGPub 2014/0021134 A1), in view of Hunicke-Smith et al (US PGPub 2002/0032110 A1), optionally in view of Hopkin et al (US 6,132,613).
Siwecki and Oklejas teach as above, but are silent to an energy recovery turbine independently rotatable on the central shaft which recovers energy from the permeate, or to an associated freshwater pump and freshwater line recovering permeate.  Further, Siwecki is silent to operation of the device in a vacuum chamber with an associated vacuum pump.  As above, at least in view of Tikalsky, the use of radially aligned membranes would have been obvious to one of ordinary skill in the art.
However, Sanchez teaches a similar RO centrifuge device in which an improvement is provided in that kinetic energy of the product may also be recovered by way of a crown of blades with suitable transmission to return the pressure to the shaft [Abs].  The blades are connected to the central drive shaft through a suitable transmission providing a suitable transmission ratio; as best understood this is properly independent rotation and is consistent with embodiments in the instant specification.  See inset quote from the provided machine translation, corresponding to [pg. 11 lines 20-29] of the untranslated WO document.
	
    PNG
    media_image2.png
    198
    420
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to modify Siwecki’s taught system to include blades of the type discussed by Sanchez to recover energy from the permeate because, as in Sanchez, this may represent an improvement and energy savings in a centrifugal RO system.
	Additionally, Tikalsky teaches a similar rotating filtration device [Abs] and teaches that a permeate may be fed to a turbine or turbines (36) to recover energy by way of electricity [0025].  As such, even if the mechanical linkage discussed by Sanchez is insufficiently independent from the central drive shaft, alternate arrangements such as the use of the blades to generate electricity would have been obvious in view of e.g. Tikalsky.
	Regarding the use of a vacuum chamber, Tikalsky teaches that a similar rotating filtration system may be provided in a suitable chamber (20) to house all moving parts, and that this can be maintained in a partial or total vacuum to minimize friction and drag [0019].  It would have been obvious to one of ordinary skill in the art to include a similar chamber and means to create a suitable vacuum in Siwecki’s taught system for the same purpose i.e. to reduce friction and drag and thereby increase efficiency.  A vacuum pump represents an inherent requirement for generating a vacuum or, alternatively, would have been obvious to include to facilitate creation of a vacuum as suggested by Tikalsky.
	Regarding provision of a permeate line and permeate pump, Siwecki is silent to specific details of the permeate handling.  Sanchez depicts a permeate line (7) and, regardless, a suitable discharge conduit would have been obvious to include to facilitate movement of the permeate elsewhere in the system.  See further Lechuga Andrade, which teaches that a similar RO centrifuge system [Abs] may be provided with a pump (40) for moving permeate to a storage tank e.g. for post-treatment [0051].  The use of a pump to move permeate to a desired location would have been obvious to one of ordinary skill in the art to include in the modified system of Siwecki.
Siwecki is further silent to the use of a second motor to drive the drive shaft.
However, Hunicke-Smith teaches a microcentrifuge apparatus [Abs] and teaches that some embodiments may employ two motors, connected by suitable transmission devices [0039], which lowers the power requirements of each motor and increases their lives [0041].
It would have been obvious to one of ordinary skill in the art to modify the proposed combination to include two motors because, as in Hunicke-Smith, this allows for the use of smaller motors with lower power requirements, leading to longer lives.
The positioning of each motor is an obvious engineering choice for one of ordinary skill in the art to select based on the available space in the system, i.e. any position for which access to the drive shaft is available, absent evidence of criticality.
	If the structures suggested by Siwecki and/or Tikalsky are not considered membrane cylinders (e.g. the various spokes), Hopkin teaches a similar system for centrifugal RO desalination and the like which employs an annular pressure vessel (i.e. a cylinder) containing multiple membranes [Abs].  See MPEP 2144.04 IV.B; changes in shape are obvious to those of ordinary skill in the art, and in view of Hopkin it would be recognized that an annular pressure vessel (i.e. a cylinder) is suitable for containing membranes for desalination or the like in a centrifugal membrane system, including systems for which vacuum is applied.  As such, the claimed configuration would have been obvious to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777